DETAILED ACTION
This action is in response to the amendment filed 5/20/2021.
Claims 16-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. Applicant argues on pages 9-11 that neither Kumar nor Marano explicitly teaches or suggests the mobile computing device itself identifies a plurality of screens of a resource it is executing in response to connecting with the external display device.

As Marano directly teaches in paragraph [0091], “the mobile computing device 102 transmits the output data upon establishing a connection with the external device”.  This teaching of Marano at least suggests that an executing application is “identified” upon establishing a connection, as the application output is transmitted upon said connection, the application must in some way be “identified” first.  As the device of Marano transmits a plurality of “screens” (see Fig. 2C), this is interpreted as being identifying a plurality of screens.  As Marano teaches in paragraph [0122], and corresponding Fig. 5C, different view may be provided to the external display including multiple columns/sections not displayed on the local display, which is interpreted as encompassing a “plurality of screens”.

Applicant’s arguments regarding to newly amended limitations directed to receiving an incoming call, see page 9 of amendment, filed 5/20/2021, with respect to the rejection(s) of claim(s) 16-19, 22-31, and 34-36 is/are rejected under 35 U.S.C. 103 over Kumar in view of Marano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 22-31, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0288597), hereinafter Kumar, in view of Marano et al. (US 2010/0138780), hereinafter Marano, in view of Choi et al. (US 9,148,502), hereinafter Choi.

As per claim 16, Kumar teaches the following:
an electronic device, (see Fig. 1, 100), comprising: 
a display, (see Fig. 4, 430); 
a communication system, (see Fig. 1, 140); and 
a processor, (see Fig. 4, 410), configured to: 
connect, through the communication system, to a second electronic device controlled by the electronic device.  See Fig. 1, receiving device 150, and Fig. 2, 210-230, for connection from source device to receiving device, 
in response to connecting to the second electronic device, identify a plurality of screens of an application being executed on the electronic device.  As Kumar teaches in paragraph [0048], “Once the NFC link 315 is established, the two devices 
based on the identified plurality of screens of the application, transmit at least one screen comprising at least one of a first screen or at least one second screen of the executing application to the second electronic device.  As Kumar shows in Fig. 3, and corresponding paragraph [048], primary content 332 is displayed along with additional content items 334.  
However, Kumar does not explicitly teach of identifying an application being executed.  In a similar field of endeavor, Marano teaches of a method of displaying information of a mobile device on an external display (see Marano abstract).  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Therefore, the resource (application) is “identified” in that the resource is sent the notification because it is executing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the identification of a currently executing application of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area. 

when the application is executed by receiving an incoming call or an incoming message during the electronic device being connected to the second electronic device.  Choi teaches in the abstract of a phone application and shows in Fig. 8 that said phone application may be executed by receiving an incoming call while the mobile device is connected to the remote display.  Choi further shows in Fig. 9A, that a display icon may be presented upon receiving an incoming message.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the display sharing of Kumar in view of Marano with the executable phone application of Choi.  One of ordinary skill would have been motivated to have made such further modification because as Choi teaches in column 1, lines 31-39, such applications sharing would help alert a user of a PMPA to be notified of status changes of an external portable device, such as a mobile telephone, when the user’s attention is focused on the PMPA.

Regarding claim 17, modified Kumar teaches the device of claim 16 as described above.  While Kumar teaches in corresponding paragraph [048] that content displayed on the external display is related, Kumar does not expliclity teach of the first and second screen being among a plurality of screens being from the executing application. Marano teaches the following:
the processor is further configured to determine the first screen among the plurality of screens of the executing application and determine the at least one second screen among the plurality of the executing application, and wherein the transmitted at least one screen includes the slave screen.  As Marano teaches in paragraph [0124], and corresponding Fig. 5C, a single executing application may produce a plurality of user interfaces, where an external display may display additional screens of the executing application.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the primary and secondary screens of Kumar, with the multiple screens of an executing application of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.

Regarding claim 18, modified Kumar teaches the device of claim 17 as described above.  Kumar further teaches the following:
the at least one screen further includes the first screen.  As Kumar shows in Fig. 3, primary content 332 (master screen) is displayed on the receiving device.

Regarding claim 19, modified Kumar teaches the device of claim 17 as described above.  Kumar further teaches the following:
wherein the processor is further configured to control the display to display the first screen.  As Kumar shows in Fig. 3, primary content 332 (master screen), which is displayed on sending device 310, is displayed on the receiving device.  

As per claim 22, Kumar teaches the following:
an electronic device, (see Fig. 1, 150), comprising: 
a display, (see Fig. 4, 430); 
a communication system, (see Fig. 1, 160); and 
a processor, (see Fig. 4, 410), configured to: 
connect, through the communication system, to an external device controlling the electronic device.  See Fig. 1, receiving device 150, and Fig. 2, 210-230, for connection from source device to receiving device, 
fetch at least one display region on the display.  See Kumar, Fig. 2, 230, 
a plurality of screens of the application being identified in response to being connected to the external device, receive at least one screen comprising at least one of a first screen and at least one second screen of the application being executed by the external device.  As Kumar teaches in paragraph [0048], “Once the NFC link 315 is established, the two devices display the same content” (identify which application is being executed).  Further see Kumar’s paragraphs [0037] and [0038], where a data item is shared “in response to” a NFC link being established, and paragraph [0039], where the NFC tag is generated and transmitted automatically, and 
control the display to display the at least one screen on the at least one display region respectively.  See Kumar Fig. 2, 290, and Fig. 3, 332.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the identification of a currently executing application of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.
Furthermore, Kumar does not explicitly teach of the application being executed in response to receiving an incoming call.  In a similar field of endeavor, Choi teaches displaying status information of a mobile device on an external display (see abstract).  Choi further teaches the following:
based on an application being executed by an incoming call or an incoming message received by the external device during the electronic device being connected to the external device.  Choi teaches in the abstract of a phone application and shows in Fig. 8 that said phone application may be executed by receiving an incoming call while 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the display sharing of Kumar in view of Marano with the executable phone application of Choi.  One of ordinary skill would have been motivated to have made such further modification because as Choi teaches in column 1, lines 31-39, such applications sharing would help alert a user of a PMPA to be notified of status changes of an external portable device, such as a mobile telephone, when the user’s attention is focused on the PMPA.

Regarding claim 23, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to display the at least one screen by expanding the at least one display region.  As may be seen in Fig. 3 of Kumar, the display region of receiving device 320 is much larger than that of sending device 310.  Kumar further teaches in paragraph [0033] of the receiving larger data size versions of the data item.  These teachings are interpreted as an “expanded” display region.

Regarding claim 24, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to fix a size of the at least one display region and display the at least one screen by reducing a size of the at least one screen.  As 

Regarding claim 25, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the at least one second screen is associated with the first screen.  As Kumar teaches in paragraph [0037], and corresponding Fig. 2, upon a transfer command occurring, a currently viewed data item (master screen) is transmitted to the receiving device.  As Kumar further teaches in paragraph [0043], and corresponding Fig. 2, upon the source device receiving the data item (master screen), additional items 125 (slave screens) are requested for transmission.  

Regarding claim 26, modified Kumar teaches the device of claim 25 as described above.  Kumar further teaches the following:
the processor is further configured to: control the display to display the first screen and the at least one second screen as different sized screens.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, primary content 332 is a much larger size than supplemental content 334.  

Regarding claim 27, modified Kumar teaches the device of claim 25 as described above.  Kumar further teaches the following:
the processor is further configured to: detect an input for changing a second screen among the at least one second screen to the first screen, and control the external device to display the second screen.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, supplemental content may be selected, which results in the supplemental content being requested and shown in a full version (slave to master).  

As per claim 28, the claims limitations are substantially similar to those of claim 16 and are rejected utilizing identical reasoning.

Regarding claims 29-31, modified Kumar teaches the method or claim 28 as described above.  The remaining limitations of claims 29-31 are substantially similar to those of claims 17-19 respectively and are rejected utilizing identical reasoning.

As per claim 34, the claims limitations are substantially similar to those of claim 22 and are rejected utilizing identical reasoning.

Regarding claim 35, modified Kumar teaches the method or claim 34 as described above.  The remaining limitations of claim 35 are substantially similar to those of claim 25 and are rejected utilizing identical reasoning.

Regarding claim 36, modified Kumar teaches the method of claim 16 as described above.  However, Kumar does not explicitly teach of identifying multiple screens of the application and their slave screens.  Marano further teaches the following:
the processor is further configured to, in response to identifying the plurality of screens of the application is being executed5Appl. No.: 16/259,759Response dated: November 13, 2020 Reply to Office Action of: August 20, 2020on the electronic device and before transmitting the at least one screen, identify multiple screens of the application and their slave screens.  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Marano further teaches in paragraph [0124], and corresponding Fig. 5C, that the external display may depict multiple slave screens of an application.  As these slave screens are sent to the external display 202 by the mobile device 102, the slave screens must be “identified” before they are transmitted. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the multiple slave windows of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.  Furthermore, as Marano teaches in paragraph [0124], identifying and displaying the slave screens would benefit a user in optimizing the interface based upon the type of display device.

Regarding claim 37, modified Kumar teaches the method of claim 36 as described above.  However, as described above, Kumar does not explicitly teach of master and slave screens.  Marano further teaches the following:
the processor is further configured to: define a master screen and a slave screen among the plurality of screens of the application, the master screen being defined as a default screen of the application or a last screen of a previous operation of the application, and transmit the at least one screen while displaying only one of the master screen or the slave screen.  As Marano shows in Fig. 5C, mobile computing device 102 may have a current screen (default/master screen).  External display 202 may display the current screen of the mobile device, as well as further “slave” screens, i.e. screens lower in a hierarchy, while the mobile device displays only the current display.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the multiple slave windows of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.  Furthermore, as Marano teaches in paragraph [0124], identifying and displaying the slave screens would benefit a user in optimizing the interface based upon the type of display device.


Claims 20, 21, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Marano in view of Choi applied to claims 16 and 28, and further in view of Yoshida et al. (US 2013/0038793), hereinafter Yoshida.

Regarding claim 20, modified Kumar teaches the device of claim 16 as described above.  However, Kumar does not explicitly teach of a third device.  Yoshida teaches the following:
the processor is further configured to transmit the at least one screen in response to the application being executed by a third electronic device.  As Yoshida shows in Fig. 2b, and corresponding paragraph [0046], up to three portable phone terminals may be connected to a single TV 1.  As Yoshida teaches in paragraph [0105], a source device may be selected which transmits a content screen which is scaled.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the single sending device of Kumar, with the multiple possible sending devices of Yoshida.  One of ordinary skill would have been motivated to have made such modification because as Yoshida teaches in paragraph [0005], switching source devices in a multiple device environment, was a well known technique at the time.

Regarding claim 21, modified Kumar teaches the device of claim 20 as described above.  However, as described above, Kumar does not explicitly teach of a third device.  Yoshida teaches the following:
the processor is configured to: in response to an incoming call being received from the third electronic device, control the display to display an incoming call screen and transmit at least one of a call log screen, a contact screen, or a caller detailed screen as the at least one secon screen.  As Yoshida shows in Fig. 9, upon a call being received via the sending device, an incoming call screen is shown on the primary receiving display.  This incoming call screen is shown as a smaller section (slave screen) and shows the number which is calling (caller detailed screen).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the single sending device of Kumar, with the multiple possible sending devices of Yoshida.  One of ordinary skill would have been motivated to have made such modification because as Yoshida teaches in paragraph [0005], switching source devices in a multiple device environment, was a well known technique at the time.

Regarding claims 32 and 33, Kumar teaches the method of claim 28 as described above.  The remaining limitations of claims 32 and 33 are substantially similar to those of claims 20 and 21 respectively and are rejected utilizing identical reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175